Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Final Rejection on  8/15/22 will be entered; the Final objection has been withdrawn.
       



 Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 1, 4, 6-10 are pending. 
Claims 1, 4, 6-10 are allowed 
Claim 11 is cancelled
1.	An examins amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
.	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Hui C. Wauters on 8/26/2022.


I.	The application has been amended as follows:


                Claim 11 is cancelled.

In claim 1, line 4 on page 2 (amendment dated on 8/15/22):
The term” -- and --”  after the phrase “a nicotine  nasal spray,” is removed.
In claim 1, line 5 on page 2 (amendment dated on 8/15/22):
The limitation “ -- , and pulsatile stimulation of specific nicotinic receptors similar to what is achieved via smoking cigarettes, but without the ill effects of tobacco smoking --”  is inserted after the terms “ per day” .



II. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claims 3, 5-6,,12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the removal of the  term " Nicotrol® ” from the claims.
The rejection of Claim(s) 1,3, 7, and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Pilot Trial of Transnasal Nicotine in Parkinson Disease, U.S. National Medicine, Nov. 2019, p.1-8) is withdrawn due to the modification of the claim 1.
The rejection of Claims 1, 3-12 under 35 U.S.C. 103 as being unpatentable over Azhir (US 2013/0017259 A1) in view of Barreto et al (Frontiers in Aging  Neuroscience, 09 January, 2015, p.1-23) and Pfizer-1 (Pharmacia & Upjohn Co., Nicotrol®  NS, Lab-0341-4.0, Jan. 2010, p.1-20)  and Pfizer-2 (Pharmacia & Upjohn Co., Nicotrol®  Inhaler,  Lab-0345-4.0, Aug. , 2019, p. 1-14)  is is withdrawn due to the modification of the claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/27/2022